United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41146
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARCO TULIO CHAVEZ-CASTRO,

                                    Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:06-CR-86-ALL
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marco Tulio Chavez-Castro appeals from his guilty-plea

conviction and sentence for illegal reentry.   Chavez-Castro

argues that his two prior Texas sentences for indecency with a

child should have been considered “related cases” pursuant to

U.S.S.G. § 4A1.2(a)(2).   His prior Texas convictions involved

joint hearings for rearraignment and sentencing, and he was

sentenced to concurrent terms of imprisonment for those

convictions.   However, the convictions also had separate docket

numbers, separate indictments, different victims, separate

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41146
                                 -2-

sentences, and separate judgments.    Accordingly, the district

court did not err in determining that Chavez-Castro’s prior Texas

sentences were not related for guidelines purposes.    See United

States v. Moreno-Arredondo, 255 F.3d 198, 203 n.10 (5th Cir.

2001); United States v. Velazquez-Overa, 100 F.3d 418, 423-24

(5th Cir. 1996).

     Chavez-Castro also argues, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), that the 87-month term of

imprisonment imposed in his case exceeds the statutory maximum

sentence allowed for the 8 U.S.C. § 1326(a) offense charged in

his indictment.    He challenges the constitutionality of

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than elements of the

offense that must be found by a jury.

     Chavez-Castro’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.    See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Chavez-

Castro properly concedes that his argument is foreclosed in light

of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.
            No. 06-41146
                 -3-

AFFIRMED.